Citation Nr: 0512248	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  00-06 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
depression, an anxiety disorder and a chronic disability 
manifested by a sleep disorder.

2.  Entitlement to service connection for sterility.  


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 until 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

With respect to the veteran's psychiatric claim, the RO first 
considered and denied entitlement to service connection for 
PTSD and major depression in a December 1992 rating decision.  
The veteran initiated an appeal and a hearing was conducted 
in March 1993.  However, the veteran's substantive appeal was 
not received by VA until April 1994.  As such, it was deemed 
untimely.  The veteran contested the issue of timeliness, but 
no statement of the case was ever issued by the RO.  

Correspondence submitted by the veteran in 1994 and 1995 
indicated his desire to reopen his claim of entitlement to 
service connection for PTSD and major depression.  In an 
April 1995 rating action, the RO concluded that new and 
material evidence had not been received.  An appeal followed, 
and the matter reached the Board in October 1996.  At that 
time, the Board found that the veteran had failed to produce 
new and material evidence to reopen his previously denied 
psychiatric claims.  

In September 1999, the veteran again expressed a desire to 
have his psychiatric claims reopened.  Such request was 
denied by the RO in December 1999.  In response to that 
decision, the veteran submitted a notice of disagreement.  In 
pertinent part, that communication also raised novel claims 
of entitlement to service connection for a sleep disorder, 
anxiety disorder and sterility.  

In pertinent part, a February 2000 rating action confirmed 
the prior denial as to the new and material evidence claims 
and also denied entitlement to service connection for a sleep 
disorder, anxiety disorder and sterility.  The veteran 
perfected appeals as to all issues, and the matters came 
before the Board in July 2001.  At that time, it was 
concluded that new and material evidence had not been 
received to reopen the veteran's claims for service 
connection for PTSD and depression.  That Board decision also 
denied the claims of entitlement to service connection for an 
anxiety disorder, sleep disorder and sterility.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).

While the case was pending before the Court, in August 2002, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand To The Board and to Stay Proceedings (Joint 
Motion) regarding the issues decided by the Board in its July 
2001 decision.  In an August 2002 Order, the Court granted 
the motion, vacated the Board's July 2001 decision and 
remanded the matter for readjudication consistent with the 
August 2002 Joint Motion.

The August 2002 Joint Motion discussed the timeliness of the 
veteran's appeal from the initial unfavorable December 1992 
action denying service connection for PTSD and major 
depression.  It was determined that, although the veteran 
submitted an untimely VA Form 9, the Board was in error for 
not considering the veteran's March 1993 personal hearing 
testimony as a substantive appeal.  It was also noted that, 
since the veteran had expressed disagreement with the RO's 
finding that his appeal was untimely, there was error in the 
failure to issue an SOC.  

For the reasons noted above, the Board, on its own motion, 
found clear and unmistakable error in the earlier October 
1996 Board determination.  Thus, 
the issue of timeliness of appeal as to the December 1992 
rating decision has become moot.  In light of the foregoing, 
the Board has framed the issues as that listed on the front 
page of this decision.



In August 2003, all issues on appeal were remanded for 
additional development.  
In May 2004, the Board issued a separate determination 
formalizing the finding of
clear and unmistakable error in an October 10, 1996, decision 
of the Board.  The other issues were not addressed at that 
time, as development was still being accomplished by the RO.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD; however, 
neither participation in combat with the enemy during service 
nor an in-service stressor have been verified.

2.  Psychiatric disability other than PTSD was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be etiologically related to 
service.

3.  The competent evidence fails to demonstrate sterility.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include post-traumatic 
stress disorder (PTSD), depression, an anxiety disorder and a 
chronic disability manifested by a sleep disorder, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

2.  Sterility was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in June 2004 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  Also of 
record are reports of VA and private post service treatment, 
hospitalization and examination.  Additionally, a transcript 
of the veteran's March 1993 personal hearing before the RO is 
of record.  (It is further noted that, while the veteran was 
also scheduled to appear at a hearing before the Board in 
April 2001, he failed to report.)  Moreover, a news article 
detailing Operation Phoenix has been received.  Finally, the 
veteran has submitted numerous statements in support of his 
claims.

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection- in general  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Special considerations- PTSD

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  



I.  Service connection- psychiatric disability

Factual background

Testimonial evidence

The veteran's claimed military stressors have been described 
in numerous statements in support of his claim.  He also 
related such stressors during psychiatric treatment, and at 
personal hearings before the RO in March 1993 and August 
1995.  Finally, the veteran's military stressors were 
described in great detail in a report of VA examination dated 
in December 2004.

To summarize, the veteran has claimed that he had active duty 
in Vietnam while participating in a covert operation, 
referred to at times as "Operation Phoenix".  He claims to 
have received special training and states that he signed a 
waiver pledging the secrecy of the mission.  For that reason, 
he did not discuss his stressors when he first received 
psychiatric care.  

With respect to the nature of the covert operation, the 
veteran went on to explain that he was assigned to an 
assassination squad.  They were flown in by helicopter and 
then were dispatched to target enemy persons.  They were to 
kill such individuals and destroy their homes and villages.  
He states that his team employed torture and intimidation and 
in one instance a young girl was repeatedly raped.    They 
also made hostage exchanges.  He claims that for such 
assignments, he was given the alias "[redacted]."  
Everyone that he worked with also went by an alias, so that 
he never knew their true identities.  He was an assistant 
machine gunner on such missions.  He does not recall how many 
missions he participated in, but in a July 2000 statement, 
the veteran reports that he flew on such missions for 
approximately 18 days.  

The veteran also states that he saw the killing of a woman 
and a young child.  Apparently, that event occurred while he 
was on a covert mission in Cambodia.  Additionally, in a 
September 1992 statement, the veteran described an instance 
in which he threw a grenade into a house.  A woman emerged, 
with phosphorus burning into her skin.  He claims to have 
shot her several times.  

The veteran also claimed to have incurred a wound in January 
1966, for which he was hospitalized for 6 weeks.  He was 
allegedly hit with an entrenching tool.  Although he claims 
such injury occurred in Vietnam, he reports that he was 
hospitalized in Korea.  He also claimed a knife wound to the 
hand, incurred in May 1965.  Finally, he claimed to have 
received a shrapnel wound in March 1966 when he was struck by 
a back blast from a comrade's 90-millimeter recoilless rifle.  
Pieces of shrapnel penetrated his body and he experienced 
partial paralysis for almost three months.  He also claims to 
have incurred flash burns to his eyes in this incident.  

The veteran also submitted journal articles showing the 
existence of Operation Phoenix, a CIA-run assignation program 
conducted during the latter part of the Vietnam War.  Such 
evidence shows that the program was developed in 1967 and was 
officially born on December [redacted], 1967.  It apparently remained 
in effect until the middle of 1971.  

Service records

Regarding personnel records, the veteran's discharge 
certificate discloses that his military occupational 
specialty was supply clerk.  He received the National Defense 
Service Medal and had thirteen months of foreign service.  
His personnel file reveals that he was in Korea for thirteen 
months.  His principal duties while overseas were assistant 
machine gunner, grenadier and rifleman.

The veteran's service medical records disclose treatment in 
June 1965 for chest pain with dizziness.  The chest pain was 
of three day's duration.  He related that he had lost thirty 
pounds in the last few months.  He also complained of 
anorexia and insomnia, and was noted to be depressed.  
Following an examination, the pertinent impression was mental 
anxiety with weight loss.  Medication was prescribed. 

An April 1966 report again contained further complaints of 
dizziness.

On a report of medical history completed in July 1967, in 
conjunction with the military separation examination, the 
veteran related that he had experienced frequent trouble 
sleeping.  He denied nervous trouble of any sort.  He also 
denied depression or excessive worry.  A psychiatric 
evaluation on the separation examination in July 1967 was 
normal.

Post-service medical evidence

Following service, psychiatric treatment is first seen in 
January 1976.  At that time, the veteran was seen in the 
emergency room of a private hospital.   It was indicated that 
he had been on Valium since hyperventilating and having 
seizures in Vietnam in 1970.  The veteran was new in town and 
required a prescription refill.

The record reflects that the veteran has been hospitalized on 
numerous occasions in both VA and private facilities.  During 
a VA hospitalization from May to September 1975, it was 
stated that the veteran had some depression relating to his 
past war experiences.  The diagnosis was alcohol addiction.  
He was hospitalized by the VA from December 1978 to February 
1979 for treatment of his alcohol problem.  He reported that 
he had been treated for a nervous condition since the age of 
24.  It was stated that the condition was described in a 
manner consistent with an anxiety neurosis.  While being 
observed, the veteran verbalized to the staff his past 
experiences in Vietnam.  Such experiences were not detailed 
in the treatment report.  The diagnoses were alcohol 
addiction and secondary depression. 

From May 1979 to July 1979, the veteran voluntarily admitted 
himself into a VA hospital for alcohol addiction.  It was 
indicated that the veteran had experienced documented periods 
of depression dating back to before 1975.  The veteran 
referred to some "bad dreams" while sleeping.  The diagnoses 
were alcohol addiction and depressive disorder, recurrent.

The veteran underwent another VA admission for the treatment 
of alcohol abuse and depression from October 1980 to February 
1981.  

The record next shows treatment from 1981 to 1983 within the 
Federal Prison System.  Such records reflect complaints of 
depression and contained diagnoses of dysthymic disorder, 
alcohol dependence and schizophrenia, paranoid type.  Such 
records also reveal a reported history of insomnia dating 
back to 1973.  Further, an undated report indicated that the 
veteran had felt sick since 1964.  A "free-floating anxiety-
insomnia" was noted.

Private treatment records from Hennepin County Medical center 
show a suicide attempt in January 1988.  The veteran was also 
intoxicated.  He was placed into a substance abuse program.  

In a December 1988 psychiatric examination report, A. S. K., 
M.D., diagnosed the veteran with major depression, recurrent, 
moderate to severe in degree.  While the veteran stated at 
that time that he had been classified as suffering from PTSD, 
he did not discuss any in-service stressful events.  

In June 1989, a decision of the Social Security 
Administration was issued.  It found that the veteran 
suffered from a severe affective disorder, as well as a 
history of chronic alcohol abuse that was then in remission 
and PTSD from his combat experience.

More inpatient care is seen in January 1990.  At that time, 
the veteran was admitted to the Hennepin County Medical 
Center.  He believed that people were out to get him for 
things he did in Vietnam, including "killing many people and 
ordering others to kill."    

During a private hospitalization from July to August 1990, 
the veteran reported having flashbacks and nightmares 
concerning his experiences in Vietnam.  He was drinking and 
feeling suicidal.  The diagnoses were major depressive 
episode and PTSD.

The veteran was next admitted to a private hospital in March 
1991, and was discharged in June 1991.  A history of major 
depressive syndromes, two suicide attempts and PTSD, status 
post Vietnam, was reported.  The pertinent final diagnoses 
were major depressive episode, resolved; PTSD; and history of 
alcohol abuse.

An August 1991 Examiner's Report, completed by a physician in 
conjunction with court proceedings concerning the veteran, 
noted a diagnosis of PTSD, along with major depression, 
recurrent, with psychotic features.  Alcohol abuse was also 
noted.  The examiner stated that the medical history was 
consistent with PTSD.  

The veteran was again admitted to a private hospital in 
September 1991 under a mental health/chemical dependency 
commitment.  In records dating from September 1991 to 
December 1991, he admitted to experiencing flashbacks prior 
to the hospitalization.  It was noted that the flashbacks 
were related to his service experiences in Vietnam.  A 
psychological assessment during the hospitalization noted 
that the veteran had a history of psychiatric problems dating 
back at least sixteen years.  The veteran attributed his 
depression to recurrent thoughts and "flashbacks" concerning 
his Vietnam experience.  He said he frequently thought of the 
numbers of people he had killed and that he felt guilty and 
morally violated.  On psychiatric evaluation, the veteran 
stated that he was in the infantry in Vietnam and that 3/4 of 
the time was spent in combat.  He noted that he had a 
difficult time in Vietnam, but did not really become severely 
depressed until three or four years later.  The content of 
his depression was influenced by memories of Vietnam, 
including the death of friends, and general terror.  A past 
medical history of shrapnel wounds in Vietnam was reported.  
It was indicated that the veteran was off duty for three 
weeks due to such wounds.  The pertinent final diagnoses at 
the time of his hospital discharge in December 1991 were 
major depression, alcoholism and post-trauma stress syndrome.

In a report dated in November 1991, a private physician noted 
that the veteran's PTSD issues were traced directly to his 
years in Vietnam as a serviceman.

In a statement dated in February 1993, a private physician 
related that he had treated the veteran since 1984.  He noted 
that the veteran's PTSD from Vietnam was not identified for a 
number of years.  The physician commented that when he first 
saw the veteran in 1984, he did not recognize the obvious 
symptoms of PTSD.  He described the veteran's symptoms as 
including severe sleep disturbance with agitating nightmares, 
flashbacks and heavy alcohol use.  The flashbacks clearly 
related to trauma from Vietnam experiences.  The examiner 
added that, underneath all the superficial distress, paranoid 
thinking became evident.  He further noted that he did not 
have much significant documentation of the veteran's 
difficulties prior to 1984.  The physician concluded that it 
was clear that the veteran had been suffering from a primary 
PTSD since he first saw him in 1984, and for some number of 
years prior to 1984.  He believed that the veteran was 
entitled to compensation for PTSD acquired during service in 
Vietnam.

On private hospitalization from February to March 1993, it 
was reported that the veteran had a long history of alcohol 
dependence and PTSD related to his tour in Vietnam.  
Following a psychological assessment during the 
hospitalization, the impressions were personality disorder 
with passive-aggressive and narcissistic features.  The 
pertinent diagnoses on discharge were PTSD, alcohol 
dependence and mixed personality disorder.

The veteran was next hospitalized from March to April 1993.  
It was indicated that the veteran was first a patient of a 
Dr. F. in the 1970's, who diagnosed alcoholism and atypical 
depression.  Reportedly, at that time, the veteran complained 
of PTSD symptomatology, but a diagnosis was not made.  It was 
noted that he was aided by medication that eliminated 
nightmares and helped him sleep at night.

The record shows further hospitalization at a VA facility 
from May to June 1993.  Later that year, in October, the 
veteran was seen in a private sleep disorders center for 
evaluation of a sleep disturbance related to PTSD.  He 
reported that he had experienced serious symptoms of 
recurrent depression, ongoing alcoholism and PTSD since 
around 1975.  He stated that he was involved in a number of 
activities that had been classified until recently.  He 
attributed his alcohol use over many years to his recurrent 
flashback and nightmare imagery, for which he self-medicated.  
The veteran experienced a number of sleep complaints that had 
been rather chronic.  He indicated he had frequent sleep 
starts associated with vivid and momentary imagery of rats 
that represented imagery related to Vietnam.  The veteran 
further indicated that he would frequently awaken with 
nightmares related to Vietnam.  He did not report any 
significant complaint of daytime sleepiness.  Following a 
mental status evaluation, the diagnostic impression was 
typical post-traumatic nightmares that seemed to be secondary 
to primary PTSD.  He did not appear to have indications for 
polysomnographic study.

Additional VA and private medical records dated from 1993 to 
1996 reflect continued treatment for psychiatric disorders.  
The pertinent diagnoses were alcohol dependence; mixed 
substance abuse dependence; PTSD; major depression with 
suicide attempts in the past; and personality disorder, not 
otherwise specified.  In a March 1994 discharge summary from 
Hennepin County Medical Center, the veteran expressed a 
tremendous amount of guilt regarding his service in Vietnam.   

The veteran was hospitalized in a private facility from 
February to March 1997.  It was noted that some of the 
veteran's claims appeared to be unsubstantiated.  For 
instance, he claimed to have served in Vietnam during the 
Phoenix Project, but service records did not support this 
claim.  The pertinent diagnoses were major depression versus 
ethanol-induced depression; PTSD; and alcohol dependence.
Additional treatment records in 1997 continue to reflect such 
diagnoses.  

The veteran was next hospitalized at a VA facility in 
February 1998.  The veteran's score on a test that measured 
self- reported symptoms of PTSD was 140, and a cutoff of 107 
was suggested for Vietnam, combat-related PTSD.  That report, 
along with outpatient records from later that year, show no 
change in his reported symptoms or the diagnoses rendered.

The veteran was seen by a private psychologist in May 1999.  
Following the evaluation, which included psychological 
testing, it was concluded that the veteran had a long-
standing history of PTSD, depression and alcohol abuse, and 
that the condition existed at the time of the examination. 

A review of the record shows further treatment for the 
veteran's psychiatric disabilities, from 2000 to 2004, with 
VA admission from May 2002 to August 2002 and again in March 
2004.  The former admission was characterized by strong 
suicidal ideation and severe intoxication.  Otherwise, such 
hospitalization reports, as well as further outpatient 
treatment records essentially reveal the same complaints and 
findings as in the documents previously discussed.  

Interestingly, the documents from 2000 onward do not 
consistently reveal PTSD as a diagnosis.  For example, a 
December 2000 VA outpatient treatment report notes 
impressions of depressive disorder, not otherwise specified; 
persistent insomnia; and alcohol and polysubstance abuse.  
Subsequent VA clinical records, including those dated in 
March 2001, December 2001 and March 2002, June 2002 and 
September 2003 contain those same diagnoses, and no mention 
of PTSD.  Additionally, an October 2001 VA record showed a 
diagnosis of major depression, recurrent, unspecified without 
psychotic features.  Again, PTSD was not indicated.
However, it is noted that PTSD was the Axis I diagnosis 
following psychiatric evaluation at St. Cloud Hospital in 
June 2004.  

Most recently, the veteran was examined by VA in December 
2004.  At that time, the veteran described his claimed in-
service stressors in detail.  The veteran acknowledged 
problems with depression and frequent nightmares relating to 
service.  He had feelings of failure and low self esteem that 
led to drinking episodes.  He also endorsed anxiety and poor 
memory, with interpersonal and intimacy issues.  

Following the interview, the VA examiner commented that the 
stressor events described by the veteran had not been 
corroborated by the military records.  He noted that the 
veteran had no awards indicating combat and that, contrary to 
the veteran's claims of action in Vietnam, his records only 
showed foreign service in Korea.  The examiner stated that he 
had thoroughly reviewed the claims folder, and in doing so, 
discovered some conflicting statements which the veteran had 
made to previous examiners.  For example, in a July 1981 
psychiatric evaluation, the veteran claimed to hold a 
bachelor's degree in sociology and stated he was one year 
from attained a master's degree in psychology.  However, the 
veteran at present claimed to hold no college degree.  
Moreover, the examiner noted that July 1981 psychiatric 
evaluation indicated a history of alcohol abuse which 
predated military service, which also contradicted the 
veteran's report of personal history.  Another contradiction 
involved the use of drugs other than marijuana, which the 
veteran now denied, but is shown in the July 1981 report.  

Based on the above considerations, the VA examiner concluded 
that the veteran did not meet the criteria for PTSD.  

Analysis

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  In the present 
case, the evidence associated with the claims file fails to 
establish the occurrence of a stressor event.  Therefore, as 
will be discussed below, the claim must be denied.

In assessing whether an in-service stressor occurred, it is 
first necessary to determine whether the evidence 
demonstrates that the veteran engaged in combat with the 
enemy.  Here the evidence does not so demonstrate.  First, 
the veteran received no award or decoration specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), combat incurred wounds (the 
Purple Heart Medal), or valor in combat with the enemy.  
Given this absence of decorations, the veteran is not 
entitled to a presumption that he "engaged in combat with 
the enemy."   

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence."  See Zarycki, 
supra.  The Board finds the term "other supportive evidence" 
is unclear as to the limitations, if any, on what can 
constitute "other supportive evidence."  At a minimum, 
however, the case law from the Court would preclude the use 
of the claimant's own assertions as "other supporting 
evidence," nor would post-service medical evidence suffice as 
"other supporting evidence."  To the extent that the term 
"other supporting evidence" in this context could consist of 
service department records, the Board finds that there are no 
service department medical or administrative records to 
establish that the veteran "engaged in combat with the 
enemy." 

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  Here, much of the veteran's 
self-described military history is inconsistent with official 
military records associated with the claims file.  For 
example, while official military documents reflect foreign 
service only in Korea, the veteran also claims to have 
participated in special covert missions in the Republic of 
Vietnam.  Moreover, the veteran claimed to have incurred 
shrapnel wounds to the chest on one such mission.  However, 
there is no record of any treatment for a shrapnel injury, or 
any other trauma to the chest, during service.  Rather, a 
June 1965 in-service treatment record merely shows complaints 
of chest pain accompanied by dizziness. 

In addition to the shrapnel injury, the veteran has 
identified other in-service stressors, including the 
following: 1) witnessing the repeated rape of a young girl; 
2) witnessing the killing of a woman and a young child; and 
3) shooting a woman to death after throwing a grenade in her 
house.  The veteran also alluded to killing many other 
people, without providing additional information.  His 
claimed stressors reportedly all occurred in conjunction with 
his special assignments with an assassination squad known as 
Operation Phoenix.  

While the record does contain several current diagnoses of 
PTSD, such were predicated on the veteran's descriptions of 
various events in service.  Given that none of these events 
can be corroborated, and that the veteran's contentions are 
largely inconsistent with his military records, the diagnoses 
and the accompanying etiological opinions linking the 
veteran's PTSD to service are not found to be probative.   
Indeed, the CAVC has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

Further regarding the validity of the veteran's PTSD 
diagnosis, the Board points to a December 2004 VA 
examination.  At that time, it was concluded that the veteran 
did not meet the criteria for PTSD.  The examiner noted that 
the veteran's stressors were uncorroborated and 
inconsistencies in his statements were noted.  Because the 
examiner's conclusion acknowledges the unverified nature of 
the veteran's stressors, the Board finds it to be highly 
probative. 

The evidence of record thus contains questionable diagnoses 
of PTSD, with  opinions of etiology based solely on the 
veteran's report of military history, which is highly 
divergent from that shown in his official records.  The 
evidence of record fails to corroborate the stressful events 
described by the veteran.  In this vein, it is noted that 
material confirming the existence of Operation Phoenix has 
been submitted.  However, such material does not establish 
the veteran's participation.  In fact, such evidence shows 
that the program was not in operation until December [redacted], 
1967, after the veteran had already been discharged from 
service. 

In summation, the veteran describes several "stressor 
events."  However, as the veteran has not been shown to have 
engaged in combat with the enemy, such stressor events must 
be independently verified through other evidence of record.  
Such evidence fails to verify any stressor events.  For this 
reason, the claim of entitlement to service connection for 
PTSD must be denied.   

The Board has also considered whether service connection for 
a psychiatric disorder other than PTSD is warranted here.  
Unlike with PTSD, a claimant need not establish an in-service 
stressful event in order to be entitled to service connection 
for a more generalized psychiatric claim.  However, as with 
any service connection claim, the evidence must still 
demonstrate in-service incurrence.  

Here, the service medical records fail to reveal any 
psychiatric complaints or treatment.  While the veteran did 
complain of trouble sleeping in a report of medical history 
accompanying his July 1967 separation examination, he denied 
nervous trouble of any sort.  He also denied depression or 
excessive worry.  Moreover, despite his subjective complaint 
of sleeping difficulties, his psychiatric evaluation was 
normal at that time.  Furthermore, the post-service medical 
records do not reveal psychiatric treatment until 1976, nine 
years following discharge.  Finally, there is no competent 
evidence to causally relate such mental disabilities, such as 
major depression, to active duty.  Indeed, while some medical 
reports do link the veteran's depression and other 
psychiatric difficulties to in-service experiences, again 
these are not probative because such opinions were based 
solely on the veteran's unsubstantiated reported history.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In conclusion, the lack of a verified in-service stressor 
precludes an award of service connection for PTSD.  Moreover, 
the evidence also fails to objectively demonstrate an in-
service incurrence of any other psychiatric disability, to 
include depression, an anxiety disorder and a chronic 
disability manifested by a sleep disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection- sterility

Factual background

Testimonial evidence

In a September 1995 statement, the veteran stated that his 
alleged in-service shrapnel injuries caused inflammation of 
the lungs, leading to many infections.  He contended that he 
was sterile as a result of such infections.

In a March 1996 communication, the veteran stated that he 
contracted venereal disease while in service.  He claimed 
that he became sterile as a result.  

In correspondence dated in November 1999, the veteran again 
stated that he endured infections of the reproductive organs 
while in service.  He claimed that such infections rendered 
him sterile.  He elaborated in a November 2000 statement, in 
which he explained that he was treated with tetracycline for 
prostatitis balannitis.  He believed that the management of 
that illness caused his sterility.

Medical evidence

The service medical records reveal complaints of a persistent 
penile lesion in June 1966.  The treatment plan involved 
antibiotics.  Another April 1966 treatment report indicated a 
diagnosis of gonorrhea.  At that time, the veteran was 
experiencing a creamy urethral discharge.  

A subsequent August 1966 in-service treatment report 
indicated further genitourinary care.  At that time, there 
were no sores, ballantis of prostatitis.  The veteran was 
taking tetracycline.  

Subsequently, in July 1967, the veteran raised complaints of 
testicular pain.  Examination was negative.  The remainder of 
the service medical records were negative for any 
genitourinary complaints or treatment.  Separation 
examination in July 1967 was normal, with no complaints.  

Following service, a private treatment record dated in August 
1987 noted recurrent urinary tract infections.  The veteran 
complained of dysuria, frequency, urgency and weakness.  He 
also had bilateral groin pain.  It was noted that the veteran 
was involved in a monogamous, heterosexual relationship.  
Recurrent prostatitis was the diagnosis.  It was further 
noted that the veteran was treated for the same condition 
with antibiotics one month earlier.  

A February 1994 admission report from the Fairview Riverside 
Medical Center revealed the veteran's complaints of an 
inability to achieve orgasm.  

A December 1996 VA clinical record showed treatment for 
swelling along the penis.  The diagnosis was ballantis. It 
had recurred two or three times.  

A November 1998 VA outpatient treatment report noted 
complaints of bladder infections.  The veteran complained of 
pain over the crotch area, with cloudy urine.  He had pain on 
urination.  No impression was rendered at that time.  A 
December 1998 report indicated a urinary tract infection.  
Laboratory work at that time was normal. 

In an October 1999 VA treatment record, the veteran reported 
urinary problems.  For one week, he was slightly wetting his 
bed.  He denied burning, frequency, hematuria, pyuria, fever 
or chills.

A December 1999 VA outpatient treatment record indicated that 
the veteran desired a referral into the impotency clinic.  
Another December 1999 report noted swelling and pain in the 
penis.  The veteran also had burning with urination.  A 
history of urinary tract infections was noted.  

A December 2000 VA clinical report noted complaints of 
urinary incontinence.  

Further VA treatment in relation to urinary tract infection 
is seen in March 2001, July 2001 and November 2001.  The 
March 2001 report contemplated that the veteran's swelling of 
the penis might be caused by an allergic reaction.  

In December 2001, the veteran was seen for a urology 
consultation.  It was noted that he had urinary infections 
dating back to age 17.  The veteran estimated that he 
suffered two to four episodes per year.  Symptoms consisted 
of difficulty voiding, dysuria, frequency and pain on 
voiding.  His most recent episode was October 2001.  
Objective examination was within normal limits.  An 
intravenous pyelogram was recommended to evaluate the upper 
urinary tracts.  

An October 2002 VA record shows continued urinary complaints.  
Subsequent complaints were raised in March 2003.  Moreover, 
in March 2004, he underwent a procedure to correct urinary 
retention.  

The veteran was examined by VA in December 2004.  A semen 
sample was analyzed, by which it was concluded that the 
veteran was not infertile but subfertile.  The veteran's 
sperm count was at 7 million.  The veteran stated that while 
in Korea, he had gonorrhea 25 times in one year.  The 
examiner agreed that his subfertility was likely due to the 
past gonorrhea.  

Objectively, there were no inguinal hernias.  The penis was 
uncircumcised and the foreskin was easily retractable.  There 
were no ulcers or discharge.  Beth testes were in the scrotum 
and were normal to palpation.  The prostate was smooth.  The 
examiner reiterated that the veteran was not infertile, but 
rather was subfertile.  The likely cause was "numerous, 
numerous bouts of gonoccal urethritis including one that 
could not be cured for months..."  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

The veteran is claiming entitlement to service connection for 
sterility.  However, as evidenced by the December 2004 VA 
examination, he is not in fact sterile.  Rather, he had a 
sperm count of 7 million.  As such, the veteran is properly 
classified as subfertile, rather than infertile.  No other 
competent evidence of record establishes sterility.  In fact, 
the majority of the veteran's urology complaints have 
centered on recurring urinary tract infections and 
prostatitis, without mention of sterility.

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnosis 
of sterility, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.  See Rabideau and Chelte, both supra.   See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim of service connection must fail.  The benefit 
sought on appeal is denied.  


ORDER

Service connection for a psychiatric disability, to include 
post-traumatic stress disorder (PTSD), depression, an anxiety 
disorder and a chronic disability manifested by a sleep 
disorder, is denied.

Service connection for sterility is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


